People v Jackson (2021 NY Slip Op 03555)





People v Jackson


2021 NY Slip Op 03555


Decided on June 08, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 08, 2021

Before: Renwick, J.P., Kern, Scarpulla, Mendez, JJ. 


Ind No. 4296/17 4296/17 Appeal No. 14007 Case No. 2019-1526 

[*1]The People of the State of New York, Respondent,
vAlbert Jackson, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Emma L. Shreefter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Karen Schlossberg of counsel), for respondent.

Judgment, Supreme Court, New York County (Felicia A. Mennin, J.), rendered December 3, 2018, convicting defendant, after a jury trial, of aggravated family offense and petit larceny (two counts), and sentencing him, as a second felony offender, to an aggregate term of 1½ to 3 years, unanimously affirmed.
Defendant did not preserve his claim that, as a result of alleged deficiencies in his arraignment on a special information, the prior conviction element of aggravated family offense was not established (see People v Durham, 158 AD3d 574 [1st Dept 2018], lv denied 31 NY3d 1081 [2018]), and we decline to review it in the interest of justice. As an alternative holding, we find, based on the record of the entire proceeding at issue, that the procedural requirements relating to special informations (CPL 200.60) and the prior specified-offense conviction element of aggravated family offense (Penal Law § 240.75; see also CPL 530.11[1]) were satisfied. Defendant was not prejudiced by any alleged irregularities.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 8, 2021